


Exhibit 10.15

 

[g12673kui001.jpg]

 

GRANT AGREEMENT

 

Name:

fld_NAME_AC

Employee ID:

fld_EMPLID

 

 

 

 

 

 

 

 

 

Grant Date:

 

expGRANT_DATE

Grant ID:

 

fld_GRANT_NBR

Target Amount:

 

0

 

 

 

Plan:

 

fld_DESCR

 

Performance-Adjusted Restricted Stock Units

 

GRANT SUMMARY

 

Target Amount

 

0 Shares

Number of Performance-Adjusted Restricted Stock Units Granted (Based on Maximum
Performance Level Attainment)

 

[Insert number of shares representing the maximum number of shares that may
vest] Shares

Performance Period

 

01 November 2015 — 31 October 2018

Segment 1

 

01 November 2015 — 31 October 2017

Segment 2

 

01 November 2015 — 31 October 2018

 

THIS PERFORMANCE-ADJUSTED RESTRICTED STOCK UNITS GRANT AGREEMENT (this “Grant
Agreement”), as of the Grant Date noted above between Hewlett Packard Enterprise
Company, a Delaware Corporation (“Company”), and the employee named above
(“Employee”), is entered into as follows:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this grant and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegates (“Committee”) has determined that the Employee shall be granted
the number of performance-adjusted restricted stock units (“PARSUs”) stated
above, consisting of shares (“Shares”) of the Company’s $0.01 par value common
stock (the “Grant”).  Each PARSU, which is synonymous with one Share, is subject
to the restrictions stated below and subject to forfeiture until it vests
pursuant to Section 4 of this Grant Agreement.  The target amount stated above
reflects the target number of PARSUs that may vest if the performance criteria
is attained at 100% of the target level performance (the “Target Amount”), but
the actual number of PARSUs that vest and become nonforfeitable shall be
determined based on the actual attainment level of performance.  The number of
PARSUs that vest will be determined at the end of each Segment (as defined
below).  To the extent that the PARSUs do not vest, they shall be forfeited
immediately and be deemed reconveyed to the Company, and the Company shall
thereafter be the legal and beneficial owner of the Shares and shall have all
rights and interest in or related thereto without further action by the
Employee.  The PARSUs are subject to the terms of this Grant Agreement and the
plan named above (the “Plan”), a copy of which can be found on the Long-term
Incentives website along with a copy of the related prospectus.  The Plan and
the related prospectus can also be obtained by written or telephonic request to
the Company Secretary.  Unless otherwise defined in this Grant Agreement, any
capitalized terms in this Grant Agreement shall have the meaning ascribed to
such terms in the Plan.

 

THEREFORE, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.              Grant of Performance-Adjusted Restricted Stock Units.

 

Subject to the terms and conditions of this Grant Agreement and of the Plan, the
Company hereby grants to the Employee the PARSUs, as set forth below.

 

2.              Performance Criteria and Performance Periods.

 

The Grant is divided into two separate segments, each with a different
performance period, as set forth in the Grant Summary above.  1/2 of the Target
Amount of the PARSUs are subject to performance criteria for Segment 1 (defined
above in the Grant Summary), which is two fiscal years and 1/2 of the Target
Amount of the PARSUs are subject to performance criteria for Segment 2 (defined
above in the Grant Summary) which is three fiscal years.  Segment 1 and Segment
2 are jointly referred to herein as “Segments”.

 

For each Segment, the PARSUs may become eligible for vesting based on (a) the
Company’s achieving goals for that Segment related to return on invested capital
(“ROIC”) (weighted 50% of the PARSUs for each Segment) and relative total
shareholder return (“TSR”) (weighted 50% of the PARSUs for each Segment),
(b) the Employee’s continued employment through the last U.S. business day of
the relevant Segment, and (c) the Employee’s compliance with the requirements
and conditions provided for in the Plan and this Grant Agreement.

 

The goals associated with this Grant shall be established by the Committee, and
will be communicated separately to the Employee by the Company.  The number of
Shares that are eligible to become vested at the end of each Segment with
respect to the PARSUs will range from 0% to 200% of the Target Amount of PARSUs,
based upon the Company’s performance against the ROIC and TSR goals as certified
by the Committee.  No PARSUs will vest for a segment if performance is below
minimum levels.

 

3.                   Shares Eligible For Vesting For Each Segment.

 

(a)         ROIC Shares.  50% of the Target Amount of Shares for each Segment
(i.e., 25% of the total Target Amount of Shares) will be determined based upon
performance against the ROIC goals for that Segment, as certified by the
Committee (the “Segment ROIC Shares”).  The relevant number of Segment ROIC
Shares shall be eligible for vesting, based on the Company’s performance during
the relevant Segment as follows: 0% if performance is below minimum level, 50%
if performance is at minimum level, 100% if performance is at target level and
200% if performance is at or above maximum level.  For performance between the
minimum level and target level or between target level and the maximum level, a
proportionate percentage will be applied based on straight-line interpolation
between levels.

 

If ROIC goals are met for the relevant Segment, the ROIC Shares that are
achieved for that Segment will be eligible for vesting even if the TSR goals for
the Segment are not met.

 

(b)         TSR Shares.  50% of the Target Amount of Shares for each Segment
(i.e., 25% of the total Target Amount of Shares) will be determined based upon
performance against the TSR goal for that Segment, as certified by the Committee
(the “Segment TSR Shares”).  The Segment TSR Shares shall be eligible for
vesting based on the Company’s performance during the relevant Segment as
follows: 0% if performance is below the minimum level, 50% if performance is at
the minimum level, 100% if performance is at target level and 200% if
performance is at or above the maximum level.  For performance between minimum
and target, or between target and the maximum levels, a proportionate percentage
will be applied based on straight-line interpolation between levels.

 

If TSR goals are met for the relevant Segment, the TSR Shares that are achieved
for that Segment will be eligible for vesting even if the ROIC goals for the
Segment are not met.

 

(c)          Service Requirement.  Notwithstanding (a) and (b) above, the
Employee must be employed on the last day of the relevant Segment in order to be
eligible to vest in any Shares for that Segment.

 

4.              Vesting of Performance-Adjusted Restricted Stock Units.

 

Following the Committee’s certification (if applicable) at the end of the
relevant Segment that the goals associated with this Grant have been met and
that the terms and conditions set forth in this Grant Agreement have been
fulfilled (and in any event within 75 days of the last day of the relevant
Segment), the Company shall release all restrictions on a number of Shares
corresponding to the number of PARSUs that are eligible for vesting pursuant to
Section 3 (and Section 9 through 11, as applicable) and, with respect to such
vested Shares, the Company shall pay a cash amount to the Employee equal to the
value (without interest) of the cash dividends declared on the Company’s common
stock for which the record date is between the Grant Date and the vesting date
(as determined pursuant to this Section 4).

 

5.              Restrictions.

 

Except as otherwise provided for in this Grant Agreement, the PARSUs or Shares
granted hereunder may not be sold, pledged or otherwise transferred.

 

6.              Custody of Performance-Adjusted Restricted Stock Units.

 

Unless and until the PARSUs have vested pursuant to Section 4 above and all
other terms and conditions in this Grant Agreement have been satisfied, the
Shares that have been granted and registered in the Employee’s name on the stock
transfer books of the Company shall be held in a restricted account in the name
of the Employee.  Upon completion of the relevant Segment, any Shares vested
pursuant to Section 4 above shall be released into an unrestricted brokerage
account in the name of the Employee;

 

Granted as Restricted Stock

 

--------------------------------------------------------------------------------


 

provided, however, that a portion of such Shares shall be sold by the Company or
its designee for purposes of payment of Tax-Related Items in accordance with
Section 12 below.  Any Shares not vested pursuant to Section 4 above shall be
forfeited by the Employee and deemed reconveyed to the Company, and the Company
shall thereafter be the legal and beneficial owner of the Shares and shall have
all rights and interest in or related thereto without further action by the
Employee.

 

7.              Stockholder Rights.

 

Subject to the restrictions set forth in the Plan and this Grant Agreement, the
Employee shall possess all the rights and privileges of a stockholder of the
Company for the number of PARSUs granted (whether vested or not) while the Grant
is restricted and subject to forfeiture, including the right to vote, provided,
however, that the Employee shall receive payment of dividends on the Shares
corresponding to the PARSUs only if and to the extent that the Shares vest
pursuant to Sections 3 and 4 above.

 

8.              Termination of Employment.

 

Except in the case of a termination of employment due to the Employee’s death,
retirement or total and permanent disability, the Employee must remain in the
employ of the Company (or a Subsidiary or Affiliate) on a continuous basis
through the last U.S. business day of the relevant Segment in order to be
eligible to vest in any amount of the PARSU Shares except to the extent a
severance plan applicable to the Employee provides otherwise, subject to the
terms and conditions of this Grant Agreement.

 

9.              Benefit in Event of Death of the Employee.

 

In the event that termination of employment is due to the death of the Employee,
all unvested Shares shall vest immediately based on deemed attainment of the
performance criteria at target levels and any such Shares shall be delivered
within 75 days of vesting.

 

10.       Retirement of the Employee.

 

If the Employee’s termination is due to retirement in accordance with an
applicable retirement policy, a Pro Rata Portion of the Shares shall vest at the
end of the relevant Segment subject to the condition that, if requested, (i) the
Employee shall have executed a current Agreement Regarding Confidential
Information and Proprietary Developments (“ARCIPD”) that is satisfactory to the
Company, and (ii) during the portion of the Performance Period following
termination of the Employee’s active employment, the Employee is in compliance
with any-post employment restrictions in the ARCIPD and does not engage in any
conduct that creates a conflict of interest in the opinion of the Company.

 

11.       Total and Permanent Disability of the Employee.

 

In the event that termination of employment is due to the total and permanent
disability of the Employee, all unvested Shares shall vest immediately based on
deemed attainment of the performance criteria at target levels and any such
Shares shall be delivered within 75 days of vesting.  The Company’s obligation
to deliver the amounts that vest pursuant to this Section 11 is subject to the
condition that, if requested, (a) the Employee shall have executed a current
ARCIPD that is satisfactory to the Company, and (b) during the portion of the
Performance Period following termination of the Employee’s active employment,
the Employee is in compliance with any-post employment restrictions in the
ARCIPD and does not engage in any conduct that creates a conflict of interest in
the opinion of the Company.

 

12.       Taxes.

 

(a)         Responsibility for Taxes.  The Employee shall be liable for any and
all taxes, including income tax, social insurance, fringe benefit tax, payroll
tax, payment on account, employer taxes or other tax-related items related to
the Employee’s participation in the Plan and legally applicable to or otherwise
recoverable from the Employee by the Company and/or, if different, the
Employee’s employer (the “Employer”) whether incurred at grant, vesting, sale,
prior to vesting, upon receipt of any dividends or at any other time
(“Tax-Related Items”).  Regardless of any action the Company or the Employer
takes with respect to any or all Tax-Related Items, the Employee acknowledges
and agrees that the ultimate liability for all Tax-Related Items is and remains
the Employee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer.  The Employee further acknowledges that the Company
and/or the Employer: (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this grant
of PARSUs, including, but not limited to, the grant or vesting of PARSUs, the
release of restrictions on the Shares or the subsequent sale of such Shares and
receipt of any dividend payments; and (ii) do not commit to and are under no
obligation to structure the terms or any aspect of this grant of PARSUs to
reduce or eliminate the Employee’s liability for Tax-Related Items or to achieve
any particular tax result.  Further, if the Employee has become subject to tax
in more than one jurisdiction, the Employee acknowledges that the Company and/or
the Employer may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.

 

(b)         Automatic Sale.  In the event that the Company or the Employer
(which, for purposes of this Section 12, shall include a former employer) is
required to withhold Tax-Related Items as a result of the vesting of PARSUs or
the release of restrictions on the Shares, excluding any Tax-Related Items
required to be withheld on dividends payable in cash with respect to the PARSUs,
the Employee agrees that the Company or its designee will automatically sell or
arrange for the sale of vested Shares as necessary to cover all Tax-Related
Items through such means as the Company may determine in its sole discretion
(the “Automatic Sale”).  In this regard, the Employee hereby irrevocably
appoints Merrill Lynch or any stock plan service provider or brokerage firm
designated by the Company for such purpose (the “Broker”) as the Employee’s
Broker and authorizes the Broker, to sell on the open market at the then
prevailing market price(s), on the Employee’s behalf, as soon as practicable on
or after the vesting date pursuant to Section 4 above, the minimum number of
Shares (rounded up to the next whole number) sufficient to generate proceeds to
cover the Tax-Related Items (calculated in accordance with the then-current
applicable withholding rate for the Employee) and all applicable fees and
commissions due to, or required to be collected by, the Broker.

 

--------------------------------------------------------------------------------


 

The Employee acknowledges and agrees that (i) as of the date of this Grant
Agreement, the Employee is not aware of any material, nonpublic information
concerning the Company or its securities and there is no trading blackout period
in effect with respect to the Employee; (ii) the Employee does not have, and
will not attempt to exercise, any influence over how, when or whether to effect
sales under the terms of this Automatic Sale; (iii) none of the Company, any
person affiliated with the Company or any of their respective officers,
employees or other representatives is authorized to exercise any discretion with
respect to the sales of Shares hereunder and such sales shall be implemented in
accordance with the terms of this Section 12(b); (iv) this Automatic Sale may
not be terminated, amended or otherwise modified by the Employee; (v) this
Automatic Sale, including the authorization and instruction to the Broker set
forth above in this Section 12(b) is intended to comply with the requirements of
Rule 10b5-1(c)(1) of the Exchange Act; therefore, all provisions hereof shall be
interpreted consistent with Rule 10b5-1 and shall be automatically modified to
the extent necessary to comply therewith; (vi) the Employee is entering into
this Automatic Sale arrangement in good faith and not as part of a plan or
scheme to evade compliance with the U.S. federal securities laws; (vii) the
Employee will notify the Company as soon as practicable upon the occurrence of
any event that might prohibit any sale of Shares in compliance with
Rule 10b5-1(c)(1) (other than any such restriction relating to the Employee’s
possession or alleged possession of material, nonpublic information about the
Company or its securities); (viii) this Automatic Sale will be suspended if the
Company receives any notice from the Employee pursuant to subsection
(vii) hereof and determines that the notice describes an event that prohibits
the sale of Shares, in which case the Automatic Sale will resume in accordance
with its terms after the event that caused the suspension is no longer in
effect; (viii) it may not be possible to effect a sale due to a market
disruption, including without limitation, a halt or suspension of trading in the
Company’s common stock imposed by a court, governmental agency or
self-regulatory organization (a “Blackout Event”) or due to insufficient volumes
of trading or other market factors in effect on the date of a sale, in any of
which cases the Automatic Sale will be suspended and sales of Shares under this
Automatic Sale will resume in accordance with its terms after the Blackout Event
or other event that caused the suspension is no longer in effect; (ix) the
Employee will execute and deliver to the Broker any other agreements or
documents as the Broker reasonably deems necessary or appropriate to carry out
the purposes and intent of this Automatic Sale; (x) this Automatic Sale
provision is subject to the terms of any policy adopted now or hereafter by the
Company governing the adoption of 10b5-1 plans; and (xi) this Automatic Sale
provision is adopted to be effective as of the date hereof and will terminate on
the date that the Company or Employer is no longer required to withhold
Tax-Related Items with respect to the PARSUs.

 

(c)          Other Withholding Methods.  To the extent that (i) the sale of
Shares as contemplated in Section 12(b) is prohibited by a legal, contractual or
regulatory restriction applicable to the Company or its Affiliates or to the
Employee (other than any such restriction relating to the Employee’s possession
or alleged possession of material, nonpublic information about the Company or
its securities); or (ii) the obligation for withholding of Tax-Related Items
arises at a time other than the vesting of PARSUs or the release of restrictions
on the Shares, including in connection with the receipt of dividends payable in
cash with respect to the PARSUs, or after the termination of the Automatic Sale
pursuant to Section 12(b), the Employee authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations (or the remaining portion thereof) with regard to all applicable
Tax-Related Items, in whole or in part by one or more of the following as the
Company may permit: (1) the Company requiring the Employee to make a cash
payment to the Company or the Employer in payment of such Tax-Related Items,
(2) the Employee making adequate arrangements satisfactory to the Company and/or
the Employer for withholding of such Tax-Related Items from the Employee’s
wages, from dividends payable in cash with respect to the PARSUs or from other
cash compensation paid to the Employee by the Company and/or the Employer, or
(3) application of any other method determined by the Company.  The Employee
shall pay the Company or the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to withhold or account for as a result
of the Employee’s participation in the Plan or the Employee’s receipt of Shares
that cannot be satisfied by the means previously described.  The Company may
refuse to deliver the benefit described herein if the Employee fails to comply
with the Employee’s obligations in connection with the Tax-Related Items.

 

(d)         Employer Taxes.  In accepting the PARSUs, the Employee consents and
agrees that in the event the PARSUs become subject to an employer tax that is
legally permitted to be recovered from the Employee, as may be determined by the
Company and/or the Employer at their sole discretion, and whether or not the
Employee’s employment with the Company and/or the Employer is continuing at the
time such tax becomes recoverable, the Employee will assume any liability for
any such taxes that may be payable by the Company and/or the Employer in
connection with the PARSUs.  Further, by accepting the PARSUs, the Employee
agrees that the Company and/or the Employer will collect any such taxes from the
Employee by the means set forth in this Section 12.  The Employee further agrees
to execute any other consents or elections required to accomplish the above,
promptly upon request of the Company.

 

14.       Data Privacy Consent.

 

(a)         The Employee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in this Grant Agreement and any other materials by
and among, as applicable, the Company, the Employer and its other Subsidiaries
and Affiliates for the exclusive purpose of implementing, administering and
managing the Employee’s participation in the Plan.

 

(b)         The Employee understands that the Company, the Employer and its
other Subsidiaries and Affiliates may hold certain personal information about
the Employee, including, but not limited to, name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, residency, status, job title, any shares of stock or
directorships held in the Company, details of all PARSUs, options or any other
entitlement to shares of stock granted, canceled, purchased, exercised, vested,
unvested or outstanding in the Employee’s favor (“Data”) for the exclusive
purpose of implementing, managing and administering the Plan.

 

--------------------------------------------------------------------------------


 

(c)          The Employee understands that Data will be transferred to the
Company and Merrill Lynch or such other stock plan service provider as may be
selected by the Company from time to time, which is assisting the Company with
the implementation, administration and management of the Plan.  The Employee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country of operation (e.g., the United
States) may have different data privacy laws and protections than the Employee’s
country.  The Employee understands that if he or she resides outside the United
States, the Employee may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative.  The Employee authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing the Employee’s participation in the
Plan.  The Employee understands that Data will be held only as long as is
necessary to implement, administer and manage the Employee’s participation in
the Plan.  The Employee understands that if he or she resides outside the United
States, the Employee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative.

 

(d)         Further, the Employee understands that he or she is providing the
consents herein on a purely voluntary basis.  If the Employee does not consent,
or if the Employee later seeks to revoke his or her consent, the Employee’s
employment and career with the Employer will not be affected; the only
consequence of refusing or withdrawing the Employee’s consent is that the
Company would not be able to grant PARSUs or other equity awards to the Employee
or administer or maintain such awards.  Therefore, the Employee understands that
refusing or withdrawing the consent may affect the Employee’s ability to
participate in the Plan.  For more information on the consequences of the
Employee’s refusal to consent or withdrawal of consent, the Employee understands
that he or she may contact his or her local human resources representative.

 

15.       Plan Information.

 

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with Applicable Laws
outside the United States, from the Long-term Incentives website and stockholder
information, including copies of any annual report, proxy and Form 10-K, from
the investor relations section of the Company’s website at www.hpe.com.  The
Employee acknowledges that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Company Secretary. The Employee hereby consents to receive any documents
related to current or future participation in the Plan by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

 

16.       Acknowledgment and Waiver.

 

By accepting this grant of PARSUs, the Employee understands, acknowledges and
agrees that:

 

(a)         this Grant Agreement and its incorporated documents reflect all
agreements on its subject matters and the Employee is not accepting this Grant
Agreement based on any promises, representations or inducements other than those
reflected in this Grant Agreement;

 

(b)         all good faith decisions and interpretations of the Committee
regarding the Plan and Awards granted under the Plan are binding, conclusive and
final;

 

(c)          the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time;

 

(d)         the grant of PARSUs is voluntary and occasional and does not create
any contractual or other right to receive future grants of PARSUs or other
awards, or benefits in lieu of PARSUs, even if Shares or PARSUs have been
granted in the past;

 

(e)          all decisions with respect to future grants, if any, will be at the
sole discretion of the Company;

 

(f)           the Employee’s participation in the Plan shall not create a right
to further employment with the Employer and shall not interfere with the ability
of the Employer to terminate the Employee’s employment relationship at any time
and it is expressly agreed and understood that employment is terminable at the
will of either party;

 

(g)          the Employee is voluntarily participating in the Plan;

 

(h)         PARSUs and their resulting benefits are extraordinary items that are
outside the scope of the Employee’s employment contract, if any;

 

(i)             PARSUs and their resulting benefits are not intended to replace
any pension rights or compensation;

 

(j)            PARSUs and their resulting benefits are not part of normal or
expected compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

--------------------------------------------------------------------------------


 

(k)         unless otherwise agreed by the Company, the PARSUs and their
resulting benefits are not granted as consideration for, or in connection with,
the service the Employee may provide as a director of Subsidiary or Affiliate;

 

(l)             this grant of PARSUs will not be interpreted to form an
employment contract or relationship with the Company, and furthermore, this
grant of PARSUs will not be interpreted to form an employment contract with any
Subsidiary or Affiliate;

 

(m)     the future value of the Shares is unknown, indeterminable and cannot be
predicted with certainty;

 

(n)         no claim or entitlement to compensation or damages shall arise from
forfeiture of the PARSUs resulting from termination of Employee’s employment
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Employee is employed or retained or the terms of the Employee’s employment or
service agreement, if any), and in consideration of the grant of the PARSUs to
which the Employee is otherwise not entitled, the Employee irrevocably agrees
never to institute any claim against the Company, the Employer or any other
Subsidiary or Affiliate and releases the Company, the Employer and any other
Subsidiary and Affiliate from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Employee shall be deemed irrevocably to have
agreed not to pursue such claim and to have agreed to execute any and all
documents necessary to request dismissal or withdrawal of such claims;

 

(o)         the Company, the Employer or any other Subsidiary or Affiliate will
not be liable for any foreign exchange rate fluctuation between the Employee’s
local currency and the United States dollar that may affect the value of the
Shares ;

 

(p)         if the Company’s performance is below minimum levels as set forth in
this Grant Agreement, no PARSUs will vest and all Shares will be forfeited by
the Employee;

 

(q)         if the Company determines that the Employee has engaged in
misconduct prohibited by Applicable Law or any applicable policy of the Company,
as in effect from time to time, or the Company is required to make recovery from
the Employee under Applicable Law or a Company policy adopted to comply with
applicable legal requirements, then the Company may, in its sole discretion, to
the extent it determines appropriate, (i) recover from the Employee the PARSUs
that vested up to three (3) years prior to the Employee’s termination of
employment or any time thereafter, (ii) cancel the Employee’s outstanding
PARSUs, and (iii) take any other action it deems to be required and appropriate;
and

 

(r)            the delivery of any documents related to the Plan or Awards
granted under the Plan, including the Plan, this Grant Agreement, the Plan
prospectus and any reports of the Company generally provided to the Company’s
stockholders, may be made by electronic delivery.  Such means of electronic
delivery may include the delivery of a link to a Company intranet or the
Internet site of a third party involved in administering the Plan, the delivery
of the document via electronic mail or other such means of electronic delivery
specified by the Company.  The Employee may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Employee by
contacting the Company in writing in accordance with Section 19(l).  If the
attempted electronic delivery of any document fails, the Employee will be
provided with a paper copy of such document. The Employee may revoke his or her
consent to the electronic delivery of documents or may change the electronic
mail address to which such documents are to be delivered (if the Employee has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised electronic mail address in accordance with
Section 19(l).  The Employee is not required to consent to the electronic
delivery of documents.

 

17.       No Advice Regarding Grant.

 

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the Shares.  The Employee is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan

 

18.       Additional Eligibility Requirements Permitted.

 

In addition to any other eligibility criteria provided for in the Plan, the
Company may require that the Employee execute a separate document agreeing to
the terms of a current arbitration agreement and/or a current ARCIPD, each in a
form acceptable to the Company and/or that the Employee be in compliance with
the ARCIPD throughout the entire Performance Period. If such separate documents
are required by the Company and the Employee does not accept them within 75 days
of the Grant Date or such other date as of which the Company shall require in
its discretion, this Grant shall be canceled and the Employee shall have no
further rights under this Grant Agreement.

 

19.       Miscellaneous.

 

(a)         The Company shall not be required to treat as owner of Shares and
associated benefits hereunder any transferee to whom such Shares or benefits
shall have been transferred in violation of any of the provisions of this Grant
Agreement.

 

(b)         The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this Grant
Agreement.

 

(c)          The Plan is incorporated herein by reference. The Plan and this
Grant Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the

 

--------------------------------------------------------------------------------


 

Company and the Employee with respect to the subject matter hereof, other than
the terms of any severance plan applicable to the Employee that provides more
favorable vesting, and may not be modified adversely to the Employee’s interest
except by means of a writing signed by the Company and the Employee. 
Notwithstanding the foregoing, nothing in the Plan or this Grant Agreement shall
affect the validity or interpretation of any duly authorized written agreement
between the Company and the Employee under which an award properly granted under
and pursuant to the Plan serves as any part of the consideration furnished to
the Employee, including without limitation, any agreement that imposes
restrictions during or after employment regarding confidential information and
proprietary developments.  This Grant Agreement is governed by the laws of the
state of Delaware without regard to its conflict of law provisions.

 

(d)         If the Employee has received this or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

(e)          The provisions of this Grant Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

(f)           Notwithstanding Section 19(e), the Company’s obligations under
this Grant Agreement and the Employee’s agreement to the terms of an arbitration
agreement and/or an ARCIPD, if any, are mutually dependent.  In the event that
the Employee breaches the arbitration agreement or the Employee’s ARCIPD is
breached or found not to be binding upon the Employee for any reason by a court
of law, then the Company will have no further obligation or duty to perform
under the Plan or this Grant Agreement.

 

(g)          A waiver by the Company of a breach of any provision of this Grant
Agreement shall not operate or be construed as a waiver of any other provision
of this Grant Agreement, or of any subsequent breach by the Employee or any
other Awardee.

 

(h)         The Employee acknowledges that, depending on his or her country, the
Employee may be subject to insider trading restrictions and/or market abuse
laws, which may affect the Employee’s ability to acquire or sell Shares under
the Plan during such times as the Employee is considered to have “inside
information” regarding the Company (as defined by the laws in the Employee’s
country).  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy.  The Employee is responsible for ensuring
compliance with any applicable restrictions and is advised to consult his or her
personal legal advisor on this matter.

 

(i)             Notwithstanding any provisions in this Grant Agreement, the
grant of the PARSUs shall be subject to any special terms and conditions set
forth in the Appendix to this Grant Agreement for the Employee’s country, if
any.  Moreover, if the Employee relocates to one of the countries included in
the Appendix, if any, special terms and conditions for such country will apply
to the Employee, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons.  The Appendix, if any, constitutes part of this Grant Agreement.

 

(j)            The Company reserves the right to impose other requirements on
the Employee’s participation in the Plan, on the PARSUs and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Employee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

(k)         Any notice required or permitted hereunder to the Employee shall be
given in writing and shall be deemed effectively given upon delivery to the
Employee at the address then on file with the Company.

 

(l)             Any notice to be given under the terms of this Grant Agreement
to the Company will be addressed in care of Attn: Global Equity Administration
at Hewlett Packard Enterprise Company, 3000 Hanover Street, Palo Alto,
California 94304, USA.

 

(m)     The Employee acknowledges that there may be certain foreign asset and/or
account reporting requirements which may affect his or her ability to acquire or
hold Shares acquired under the Plan or cash received from participating in the
Plan (including from any dividend payments) in a brokerage or bank account
outside the Employee’s country.  The Employee may be required to report such
accounts, assets or transactions to the tax or other authorities in his or her
country.  The Employee also may be required to repatriate sale proceeds or other
funds received as a result of the Employee’s participation in the Plan to his or
her country through a designated bank or broker within a certain time after
receipt.  The Employee acknowledges that it is his or her responsibility to be
compliant with such regulations, and the Employee is advised to consult his or
her personal legal advisor for any details.

 

--------------------------------------------------------------------------------


 

HEWLETT PACKARD ENTERPRISE COMPANY

 

Meg Whitman

CEO and President

 

Alan May

Executive Vice President, Human Resources

 

RETAIN THIS GRANT AGREEMENT FOR YOUR RECORDS

 

Important Note:  Your grant is subject to the terms and conditions of this Grant
Agreement and to the Company obtaining all necessary government approvals.  If
you have questions regarding your grant, please discuss them with your manager.

 

--------------------------------------------------------------------------------

 
